DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-11, 14-22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Chen, discloses a method of forming a resistive random access memory (RRAM) device, comprising: forming one or more bottom electrode films over a lower interconnect layer within a lower inter-level dielectric (ILD) layer; forming a data storage film having a variable resistance above the one or more bottom electrode films; forming a lower top electrode film comprising a metal over the data storage film; forming one or more oxygen barrier films over the lower top electrode film, wherein the one or more oxygen barrier films comprise one or more of a metal oxide film and a metal oxynitride film; and forming an upper top electrode film comprising a metal nitride over the one or more oxygen barrier films.  The prior art of record, Karpov, teaches the upper top electrode film is formed to be completely confined over a top surface of the one or more oxygen barrier films.  The prior art of record, Lee (US 2010/0038791), teaches in the embodiment of FIG. 6 (see ¶ [0032]) the one or more oxygen barrier films (108) comprise a first gradient oxygen concentration profile (116).  The prior arts of record, individually or in combination, do not disclose nor teach “the upper top electrode film has a second non-zero oxygen concentration along a lower surface facing the one or more oxygen barrier films, the first gradient oxygen 
The prior art of record, Karpov, discloses a method of forming a memory device, comprising: forming one or more bottom electrode layers over a lower interconnect; forming a dielectric data storage layer over the one or more bottom electrode layers; forming a multi-layer top electrode by: forming a lower top electrode layer over the dielectric data storage layer; forming one or more oxygen barrier layers over the lower top electrode layer; forming an upper top electrode layer over the one or more oxygen barrier layers; performing a patterning process, after forming the upper top electrode layer, to define an upper electrode structure by etching the lower top electrode layer, the one or more oxygen barrier layers, and the upper top electrode layer.  The prior art of record, Lee (US 2010/0038791), teaches in the embodiment of FIG. 6 (see ¶ [0032]) the multi-layer top electrode (108/110) has a gradient oxygen concentration profile (116) that decreases as a distance from the dielectric data storage layer (106) increases.  The prior arts of record, individually or in combination, do not disclose nor teach “an entirety of the gradient oxygen concentration profile within the multi-layer top electrode decreases over a first height that is different than a second height of the one or more oxygen barrier layers” in combination with other limitations as recited in claim 11.
The prior art of record, Liao, discloses a method of forming a memory device, comprising: forming one or more bottom electrode layers over a substrate; forming a data storage layer above the one or more bottom electrode layers; forming a top electrode structure; performing a first patterning process to pattern the top electrode structure; forming one or more sidewall spacers extending along opposing sides of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811